DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,064,105 to Conlee in view of US Patent No. 6,647,627 to Nickel.
In re claim 1, Conlee teaches a shearing device, comprising: 
a first blade (17) operatively associated with a pivot (12) and opposing handles (10, 11) for moving between an open position and a closed position shearing objects;
a first pincer post (13) operatively associated with the first blade (Fig. 4, Pg. 1, lines 26-29); 
a second pincer post (14) operatively associated with a bevel (21);
wherein each pincer post has a generally uniform cross section as said pincer post extends generally orthogonal relative to the associate blade (17); and
the first pincer post (13) having an operative surface inward of the sharpened edge by a predetermined distance (Fig. 4).

Regarding claim 1, Conlee teaches a shearing device having a first blade (17) that works in conjunction with a bevel (21) to cut the flower stem. While the bevel and blade (17) permit a cutting action, the bevel is not a blade. Conlee does not teach a second blade for moving between an open and closed position (in conjunction with the first blade) and the second pincer associated with the second blade.
Nickel teaches in the art of shearing devices, a device having a first blade (22) and a second blade (33) which each have pincer post and handles. Each of the pincers of Nickel are associated with a blade. When the handles of Nickel are operated, the gripping elements and blades operate to allow the user to captivity engage and retrieve the severed position of a branch or stem (Para 0011).
It would have been obvious to one before the effective filing date of the invention to provide the second bevel of Conlee with a blade as taught by Nickel to allow the user to captivity engage and retrieve the severed position of a branch or stem (Col. 1, lines 52-59). Providing Conlee with a lower blade (of Nickel) to interact with the blade (17) will not alter the functionality of the device, since the blade (of Nickel) will still permit shearing.

In re claim 2, modified Conlee teaches, wherein each operative surface (Fig. 4, Conlee) faces the other.
In re claim 5, modified Conlee teaches further comprising a 
an arm (see below) having a distal end (see below) and a proximal end (see below); 
the proximal end spaced apart from the second blade;
the second pincer post (14, Conlee) extending from the proximal end away from the second blade;
a space (19) between the second blade and the proximan end, a distance of the space greater than a distance associated with a thickness of a first sharpening edge of the first blade; and
the distal end connected to the second blade adjacent a trailing edge thereof (as shown in at least Figure 3, the distal end of the second blade is adjacent to the trailing edge of the blade);
whereby the first sharpened edge slides between the proximal end and the second sharpened edge in the closed position and the operative surfaces move to a secure engagement.

    PNG
    media_image1.png
    466
    474
    media_image1.png
    Greyscale

Note, it has been interpreted, that modifying the bevel (of the shearing device) to include a blade would still provide a space for receiving the upper shearing blade (17) in a closed position. 
In reclaim 6, modified Conlee teaches wherein a vertical length of each pincer post is greater than a width thereof (Fig.4).
Regarding claim 3, Conlee teaches each pincer post having an operative surface inward of the sharpened edge disposed at a predetermined distance (Fig. 4, Pg. 2, lines 39-43), but does not teach the distance is between one-eighths and three-eights.
It would have been obvious to one before the effective filing date of the invention to position the spacers of Conlee a desired distance to maintain relative to the sharpened edge of the blade to successfully contact a substantial portion of the cut end of the stem (Pg. 2, lines 39-43, Conlee). A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section 1, Part E. The modification of Conlee would have been obvious to try for the reasons set forth below: 
(1) A finding at the time of the invention, there had been a recognized problem of need in the art, which may include a design need or market pressure to resolve a problem.
The Examiner recognized that there was a design need to grasp vegetables or flowers without injuring the user and/or the object being held during cutting. Conlee provides a teaching of using pincers to grasp and continue holding an object after cutting. This prevents the user from having to contact the object being cut. Based on the teachings on Conlee one would recognize that the position of the pincers relative to the blade edge must be positioned to achieve holding the object during and after cutting. Based on the teachings of Conlee the Examiner concluded it would have been obvious to try various distances above and below one-eighths and three-eights of an inch to position the pincers to provide adequate retention of the object. 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized than Conlee provided a teaching of the pincer being distanced relative to the blade. Based on the teachings of Conlee, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented, as the distance, to perform proper grasping of the object during cutting. The distance as taught by Conlee would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below one-eighths and three-eighths of an inch to position the pincers before arriving at the distance to provide adequate retention of the object. 
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Conlee, that modifying the distance of the pincers a small amount would not jeopardize the intended gripping purpose. One of ordinary skill in the art would have been knowledgeable that the expectation of success of modifying the pincers a small distance relative to the sharpened edge would still permit proper gripping and the use of a single hand during cutting.
(4) Whatever additional findings based on the Graham factual inquires may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
	The Examiner recognized that that Conlee provided a teaching of the pincers being positioned a distance relative to the sharpened edge of the blade. Therefore, based on the facts of the case, one would have been prompted to try various distances above and below the values of one-eighths and three-eighths of an inch to find a distance (in which the pincers should be positioned) that did not jeopardize the function of the gripping the object during and after cutting to reduce injury to the user and/or the fruit, vegetable, or flower.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Conlee in view of Nickel, as applied to the above claims, and in further view of US Patent No. 4,348,808 to Nalbandyan.
In re claim 6, modified Conlee teaches wherein each operative surface (surface of jaws 13,14) is generally planar, but does not teach the operative surfaces comprise a plurality of serrations.
Nalbandyan teaches a shearing device having a serrated operative surface (Fig. 1, Col. 2, lines 38-46).
It would have been obvious to one before the effective filing date of the invention to provide the operative surface of modified Conlee with serrations as taught Nalbandyan which is an obvious design choice for maintaining facilitating grasping of a stem (Col. 2, lines 38-46, Nalbandyan). Conlee as modified by Nalbandyan still leads to maintaining successful contact with a substantial portion of the cut end of the stem (Pg. 2, lines 39-43, Conlee). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 5398415, 4464837, 2086081, 2012648, 1775086, 0148488, 0108091, FR651913, and DE4302136 teach shearing devices with pincers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724